Shapiro, J. (dissenting).
I would affirm on the opinion of Mr. Justice Gagliardi at Special Term (Matter of Anderson v. Board of Educ. of City of Yonkers, 77 Misc 2d 904), which contains a comprehensive review of the facts and comes to what is, in my opinion, a correct conclusion.
I only find it necessary to add that while the majority presumes to give obeisance to the rule that “a construction is favored which harmonizes the various provisions of a statute with each other and with the general intent of the statute,” its determination does just the contrary. The new ‘ ‘ review ’ ’ power given to boards of education in section 3031 of the Education Law in 1972 (by amdt. by L. 1972, ch. 866) is in fact emasculated by the determination of the majority that it is not a power to review but merely a power to recommend.
When the new and theretofore nonexistent power to “ review ” a determination by a superintendent who had refused tenure to a teacher was enacted into law, it was a substantive and not a procedural change. To review, by any fair intendment of that term, means to change, modify or alter and not, as the prevailing opinion has it, to ‘ ‘ recommend ’ ’. A board of education always had the power to “ recommend no new legislation was needed to accomplish that purpose. To now hold, as does the majority, that “review” in effect means nothing is tantamount to saying that the Legislature, when it enacted the new ‘ ‘ review ’ ’ law, was engaging in a futile gesture.
*366Furthermore, I do not agree that the last sentence of the section, upon which the majority places such great emphasis for its conclusion, should be given the meaning which it ascribes to it. While its wording certainly is no model of good draftsmanship, it seems clear to me that it was merely intended as a saving clause to make clear that boards of education were not by the new enactment being stripped of any powers they theretofore possessed. However, it was not thereby intended to nullify and negate the affirmative power given to the boards in the prior provisions of the section to ‘ ‘ review ’ ’ an order of a superintendent in refusing tenure.
Martuscello and Latham, JJ., concur with Gulotta, P. J.; Shapiro, J., dissents and votes to affirm the judgment, with an opinion, in which Hopkins, J., concurs.
Judgment of the Supreme Court, Westchester County, dated April 11, 1974, reversed, on the law, without costs, and proceeding dismissed on the merits. Permission for the taking of the appeal is granted.